Mr. Justice McGowaN,
dissenting. I concur in this opinion upon every point except that as to the judge invading the province of the jury, in what he said about the private mark on the little sacque. “If Mrs. Boag made that mistake, might that private mark have been put there without her knowledge ? This is improbable.” Considering that the judge has the right to state the testimony in its logical relations to the propositions which it is to support or contradict, it is not always easy to fix with clearness the exact limit of his province. While the question which the judge propounded, and the answer, might seem a little like argument, I can hardly think it amounted to such a charging on the facts as should set aside the verdict. I think the verdict should be affirmed.
Judgment reversed.